Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
4.	Claim 1 is allowed because the closest prior art Xie et al. (Pub. No. US 2011/0138928) teaches a method of measuring a property of a multiphase fluid, the multiphase fluid including a gas phase and a liquid phase and the liquid phase comprising at least one of oil and water, travelling through a conduit, measuring a permittivity of a portion of the multiphase fluid, the complex permittivity of a fluid, having a real part representing electrical-insulation property of the fluid (i.e. the dielectric constant), and an imaginary part representing electrical-conduction property of the fluid (i.e. the conductivity) but fails to anticipates or render obvious a measuring system for measuring dielectric properties of a multiphase fluid flow in a pipe, the measuring system comprising: analyzing means for calculating the dielectric properties based on the transmitted and received signals, wherein the low frequency synthesizer is adapted to generate signals fRF at a number of frequencies within a chosen frequency range lower than the high frequency signal, the chosen frequency range being in the kHz to MHz range; wherein the IQ-modulator is adapted to generate an output signal IQOUT constituted by the combination of the signals from the oscillator and the synthesizer, the predetermined frequencies of the oscillator and the synthesizer being chosen based on the required output frequency range for the IQ-modulator wherein the signal transmitted from the IQ modulator into the resonator in the flow is fOUT = fLO + fRF and wherein the receiver includes an IQ demodulator receiving an output signal fOUT = fLO + fRF (w) from the resonator in the flow, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857